Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0055692, filed on 11 May 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first area and second area of Claims 4-5 with relation to the embodiment of FIG. 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It should be appreciated that the single detector embodiments of Claims 1-11 are only illustrated in FIG. 3 as described in ¶ [0049] and, thus, any reference to elements of the embodiment of FIG. 2, i.e. the multi-detector embodiment, does not provide a basis for the same feature in the embodiment of FIG. 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “wherein the processor is configured to divide the detector into the first area and the second area, based on a quantity of light that is detected by the detector in an initial state before a force is applied to the sensor”; however, neither the instant specification nor drawings provide an adequate description of the algorithm steps/procedures taken to perform the abovementioned function of dividing the detector into the first area and the second area based on a quantity of light that is detected by the detector in an initial state with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed (see MPEP § 2161.01(I)). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, Claim 5 recites “wherein the processor is configured to divide the detector into the first area and the second area”; however, it unclear how the processor can divide a detector. In particular, the detector may have a single cell or photodiode or it can be an array of photodiodes; however, that is the nature of the detector which exists regardless of the processor. The processor cannot change the nature of how the detector is fabricated. In the example of the array, the processor can differentiate various portions of the array, i.e. subarrays, from one another, but the processor is not dividing the detector, merely assigning or differentiating different portions of the array. 
Furthermore, Claim 5 also recites “based on a quantity of light that is detected by the detector”; however, it is unclear what parameter is quantified. Light, on its own, cannot be abstractly quantified, but parameters such as photons, lumens, lux or the like can be quantified.
In view of the foregoing, for the purposes of examination Claim 5 will be interpreted as “wherein the processor is configured to designate the first area and the second of the detector based on a quantity of light that is detected by the detector in an initial state before a force is applied to the sensor.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US PGPUB US 20220283303 which claims priority to Japanese Patent Application No. 2019-218538 filed on Dec. 3, 2019, thus, having effective filing date of 3 December 2019; hereinafter "Kato")  in view of Nogami et al. (Multifunctional Optical Sensor Module: Integrated Optical Micro Displacement Sensor and Its Application to a Photoplethysmographic Sensor with Measuring Contact Force, (1 March 2018) 2017 International Symposium on Micro-NanoMechatronics and Human Science (MHS); hereinafter "Nogami").
	
With regards to Claim 1, Kato discloses an apparatus for estimating bio-information (optical sensor 1 for measuring contact force; see Kato ¶ [0025] & [0048]), the apparatus comprising: 
a sensor (optical sensor 1; see Kato FIG. 4A & ¶ [0025]) comprising: 
a cover (dome 35; see Kato FIG. 4A & ¶ [0031]) having a transmitting area provided at a center of the cover (optical window 36 is clearly illustrated at center of the top portion; see Kato FIG. 4A & ¶ [0031]), and non-transmitting areas provided at both edges of the cover (adjacent to both sides of the optical window 36 are two dome portions that support reflectors 37; see Kato FIG. 4A & ¶ [0031]); 
a light source configured to emit light onto an object that is in contact with the cover (light source 31 is illustrated emitting light L1 onto object 5; see Kato FIG. 4A); and 
a detector  (photodetector 32; see Kato ¶ [0058]) configured to detect(photodetector 32 detects reflected light L21 from mirror 37; see Kato ¶ [0058] & FIG 5B); and
a processor configured to estimate (controller 10 is configured to detect contact force based on light reflected L21 from mirrors 37; see Kato ¶ [0058]), based on the detected first optical signal and the detected second optical signal (the force detection processing (see Kato S8 in FIG 9) is only performed after proximity has been detected in S3, thus, the force detection, i.e. bio-information, is estimated based on both the first detected signal, i.e. reflected light L2, see Kato ¶ [0056], and the  second detected signal, i.e. reflected light L21, see Kato ¶ [0058]).

	While Kato teaches of a proximity photodetector 21 and a force sensing photodetector 32 along with controller 10 to determine force (second signal, see Kato FIG. 9, S8), based on the proximity detection (first signal, see Kato FIG. 9, S4), Kato does not teach of a detector to detect a first and second signal as in the embodiment of FIG 3 of the instant application (emphasis added) and estimating bio-information. However, Nogami teaches of multifunctional optical sensor with a photoplethysmography (PPG) with an integrated contact force sensor (see Nogami Abstract).
	In particular, Nogami teaches of a detector (Figure 4 shows a model of a multifunctional sensor module that can measure a biological signal, i.e. bio-information “such as stress level, heart rate interval, respiration rate, blood vessel hardness, etc.” (see Nogami Abstract) and contact force, including load and shear force (see Nogami § 2.1 and pg. 72, ¶ 3) by a photodiode based on measured reflected light, which contains the biological signal from the finger, i.e. first signal,  and the reflected light from the displacement mirror, i.e. second signal; see Nogami pg. 73, FIGS 3-4 & § 2.1) configured to detect a first optical signal of the emitted light that is scattered or reflected from the object after passing through the transmitting area (incident light that penetrates the finger passes through glass; see Nogami FIG. 4 and § 2.1), and a second optical signal of the emitted light that is reflected from the non-transmitting areas (incident light that is reflected by the mirror varies based on contact force; see Nogami FIG. 4 and § 2.1).
Kato and Nogami are both considered to be analogous to the claimed invention because they are in the same field of optical sensor with force sensing capabilities. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato to incorporate the teachings of Nogami corresponding to the various embodiments that provide a detector configured to detect a first signal reflected from the object and a second signal reflected from a non-transmitting area and estimating bio-information therefrom. Doing so would aid in providing a monolithic design which reduces overall size (see Nogami § 2.2).
	
With regards to Claim 2, modified Kato teaches of wherein the light source is interposed between the cover and the detector (FIGS 3 and 4 of Nogami clearly illustrated the VCSEL disposed above the photodiode layer and below the cover, i.e. interposed).  

With regards to Claim 3, modified Kato teaches of wherein the sensor further comprises supports configured to support the cover so that the non-transmitting areas have a cantilever shape (side of dome 35 provide support to optical window 36; see Kato FIG. 3; furthermore, the optical window 36 may be an opening, devoid, or filled with a transparent material, since the top of the dome is supported only by the side wall and the optical window 36 is an opening, the outer circumference forms a cantilevered shape having the inner diameter unsupported; see Kato ¶ [0033]).

With regards to Claim 4, modified Kato teaches of wherein the detector has a first area in which the first optical signal is detected, and a second area in which the second optical signal is detected (with returning reference of Nogami FIG. 3 reproduced above, the signal from PD-A is used to measure pulse wave and the signal from PD-C is used to measure contact force; see Nogami § 4 & FIG 10a).

With regards to Claim 5, modified Kato teaches of wherein the processor is configured to divide the detector into the first area and the second area, based on a quantity of light that is detected by the detector in an initial state before a force is applied to the sensor ([T]he force detector 30 is configured to, based on a receive signal, perform various kinds of computing processing… [F]or example, “the force detector 30 is configured to divide the photosensitive elements included in the photodetector 32 into groups for handling and calculate such a parameter as a difference between receive signals included in each group to measure a three-axis force”; see Kato ¶ [0048]; more specifically, the processor is configured to divide the detector into photosensitive elements, i.e. divide into at least first and second areas, based on the receive signal, when no force is being acted on the optical sensor 1 the receive signal is zero, i.e. initial state).

With regards to Claim 6, it appears that modified Kato may be silent to wherein the sensor further comprises a light concentrator configured to concentrate the first optical signal and the second optical signal toward the detector. However, Kato teaches of an optical system 25, such as a lens, to guide reflected light on to the photodetector 21 outside of the dome 35 (see Kato FIG. 10 & ¶ [0091]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kato to incorporate the teachings of Kato to provide a light concentrator configured to concentrate the first optical signal and the second optical signal toward the detector. Doing so would amount to combining prior art elements according to known methods to yield predictable results, i.e. so as to focus reflected light onto a photodetector (see Kato ¶ [0091]).

With regards to Claim 7, modified Kato teaches of wherein the processor is further configured to obtain a force that is applied to the object, based on an intensity of the detected second optical signal that is changed as the non-transmitting areas are deformed by a pressing force of the object on the cover (the photodiode measures the intensity of the beam reflected by the mirror, i.e. second optical signal, since the displacement of the mirror varies with contact force it is capable to measure load and shear force when displaced; see Nogami § 2.1 and pg. 72, ¶ 3).

With regards to Claim 8, it appears that modified Kato may be silent to wherein the processor is further configured to obtain the applied force, based on the intensity of the detected second optical signal, using a pre-defined force estimation model. However, Nogami teaches in FIG. 10 that the measured PD-C signals, i.e. second optical signal, is related to the input force based on a force gauge experiment; thus, the graph that relates the input force to the output PD-C signal would amount to a pre-defined model according to one of ordinary skill in the art. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kato to incorporate the teachings of Nogami to provide a pre-defined force estimation model. Doing so would amount to combining prior art elements (force gauge experimental data in FIG. 10 of Nogami & the measured contact force; see Nogami § 2.1) according to known methods (applying experimental data as a transfer function to elicit an output based on the data represented in Nogami FIG. 10) to yield predictable results (Nogami already asserts that their device can measure contact force; see Nogami § 2.1).
While modified Kato teaches of a predefined force estimation model which relates measured PD-C voltage to an input force measured via a force gauge in Newtons as illustrated in FIG. 10 and described above, it appears that modified Kato does not explicitly teach of obtaining the applied force using the pre-defined force estimation model. However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kato to incorporate the teachings of Nogami to obtain an applied force measurement using the pre-defined force estimation model. Doing so would amount to applying a known technique (force gauge experimental data in FIG. 10 of Nogami) to a known device (optical force sensors as disclosed by Kato and taught by Nogami) ready for improvement to yield predictable results (Since Nogami already asserts that their device is capable of measuring of contact force; see Nogami § 2.1; one of ordinary skill in the art would understand experimental relationship between applied PD-C voltage and the correlated force).

With regards to Claim 11, modified Kato teaches wherein the bio-information comprises any one or any combination of a blood pressure, a vascular age, an arterial stiffness, an aortic pressure waveform, a stress index, and a fatigue level (the biological signal, i.e. PPG signal, “produces a wide range of information, such as stress level calculated from heart rate interval, respiration rate, heart rate, blood vessel hardness, etc.,” (emphasis added); see Nogami Abstract &  pg. 72, ¶ 1).

With regards to Claim 12, Kato teaches of a method of estimating bio-information (measuring contact force; see Kato ¶ [0025] & [0048]), the method comprising: 
emitting light onto an object that is in contact (light source 31 is illustrated emitting light L1 onto object 5; see Kato FIG. 4A) with a cover having a transmitting area provided at a center of the cover (optical window 36 is clearly illustrated at center of the top portion; see Kato FIG. 4A & ¶ [0031]), and non-transmitting areas provided at both edges of the cover (adjacent to both sides of the optical window 36 are two dome portions that support reflectors 37; see Kato FIG. 4A & ¶ [0031]); 

detecting a second optical signal of the emitted light that is reflected from the non-transmitting areas (photodetector 32 detects reflected light L21 from mirror 37; see Kato ¶ [0058] & FIG 5B); and 
estimating (controller 10 is configured to detect contact force based on light reflected L21 from mirrors 37; see Kato ¶ [0058]), based on the detected first optical signal and the detected second optical signal (see Kato S8 in FIG 9) is only performed after proximity has been detected in S3, thus, the force detection, i.e. bio-information, is estimated based on both the first detected signal, i.e. reflected light L2, see Kato ¶ [0056], and the  second detected signal, i.e. reflected light L21, see Kato ¶ [0058]).
While Kato teaches of a proximity photodetector 21 and a force sensing photodetector 32 along with controller 10 to determine force , i.e. force detection (second signal, see Kato FIG. 9, S8), based on the proximity detection (first signal, see Kato FIG. 9, S4), Kato does not teach of a detector to detect a first and second signal as in the embodiment of FIG 3 of the instant application (emphasis added). However, Nogami teaches of multifunctional optical sensor with a photoplethysmography (PPG) with an integrated contact force sensor (see Nogami Abstract).
	In particular, Nogami teaches of a detector (Figure 4 shows a model of a multifunctional sensor module that can measure both a biological signal, i.e. bio-information “such as stress level, heart rate interval, respiration rate, blood vessel hardness, etc.” (see Nogami Abstract); and contact force, including load and shear force (see Nogami § 2.1 and pg. 72, ¶ 3), by a photodiode based on measured reflected light, which contains the biological signal from the finger and the reflected light from the displacement mirror; see Nogami pg. 73, FIG 4 & § 2.1) configured to detect a first optical signal of the emitted light that is scattered or reflected from the object after passing through the transmitting area (incident light that penetrates the finger passes through glass; see Nogami FIG. 4 and § 2.1), and a second optical signal of the emitted light that is reflected from the non-transmitting areas (incident light that is reflected by the mirror varies based on contact force; see Nogami FIG. 4 and § 2.1).
Kato and Nogami are both considered to be analogous to the claimed invention because they are in the same field of optical sensor with force sensing capabilities. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato to incorporate the teachings of Nogami to provide a detector configured to detect a first signal reflected from the object and a second signal reflected from a non-transmitting area. Doing so would aid in providing a monolithic design which reduces overall size (see Nogami § 2.2).

With regards to Claim 13, modified Kato teaches of wherein the estimating of the bio-information comprises obtaining a force that is applied to the object, based on an intensity of the detected second optical signal that is changed as the non-transmitting areas are deformed by a pressing force of the object on the cover (the photodiode measures the intensity of the beam reflected by the mirror, i.e. second optical signal, since the displacement of the mirror varies with contact force it can measure load and shear force when displaced (see Nogami § 2.1 and pg. 72, ¶ 3).
  
With regards to Claim 14, modified Kato teaches of (see Nogami FIG. 10 where the measured PD-C signals, i.e. second optical signal, is experimentally related to the input force from a force gauge; thus, the graph that relates the input force to the output PD-C signal would amount to a pre-defined model according to one of ordinary skill in the art).
While modified Kato teaches of a predefined force estimation model which relates measured PD-C voltage to an input force measured via a force gauge in Newtons, it appears that modified Kato does not explicitly teach of obtaining the applied force using the pre-defined force estimation model. However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kato to incorporate the teachings of Nogami to obtain an applied force measurement using the pre-defined force estimation model. Doing so would amount to applying a known technique (force gauge experiment) to a known device (gum frame based force sensor as cited by Nogami in Takeshita et al., 2016, see Nogami § 2 on pg. 72) ready for improvement to yield predictable results (Nogami asserts that their device is capable of measuring of contact force, i.e. predictable result; see Nogami § 2.1; and, thus, based on the experimental design one of ordinary skill in the art would understand that to arrive at a force measurement the experimental data need be applied in a relational manner such as applying the plot in FIG 10 being to the input signal, i.e. PD-C voltage signal, to arrive at the correlated force).


With regards to Claim 17, modified Kato teaches of a bio-signal measuring sensor (optical sensor 1 for measuring contact force; see Kato ¶ [0025] & [0048]) comprising: 
a cover (dome 35; see Kato FIG. 4A & ¶ [0031]) having a transmitting area provided at a center of the cover (optical window 36 is clearly illustrated at center of the top portion; see Kato FIG. 4A & ¶ [0031]), and non-transmitting areas provided at both edges of the cover (adjacent to both sides of the optical window 36 are two dome portions that support reflectors 37; see Kato FIG. 4A & ¶ [0031]); 
a light source configured to emit light onto an object that is in contact with the cover (light source 31 is illustrated emitting light L1 onto object 5; see Kato FIG. 4A); and 
a detector configured to detect (photodetector 32 detects reflected light L21 from mirror 37; see Kato ¶ [0058] & FIG 5B) that are deformed by a contact force of the object (a three-axis force is measured based on a result obtained by the photodetector 32 by receiving light, the result changing in response to the deformation of the dome 35; see Kato ¶ [0058])
While Kato teaches of a proximity photodetector 21 and a force sensing photodetector 32 along with controller 10 to determine bio-information, i.e. force detection (second signal, see Kato FIG. 9, S8), based on the proximity detection (first signal, see Kato FIG. 9, S4), Kato does not teach of a detector to detect a first and second signal as in the embodiment of FIG 3 of the instant application (emphasis added); and wherein the light source is interposed between the cover and the detector. However, Nogami teaches of multifunctional optical sensor with a photoplethysmography (PPG) with an integrated contact force sensor (see Nogami Abstract).
	In particular, Nogami teaches of a detector (Figure 4 shows a model of a multifunctional sensor module that can measure both pulse waves and contact force, the photodiode can measure reflected light, which contains the biological signal,  from the finger and the reflected light from the displacement mirror; see Nogami pg. 73, FIG 4 & § 2.1) configured to detect a first optical signal of the emitted light that is scattered or reflected from the object after passing through the transmitting area (incident light that penetrates the finger passes through glass; see Nogami FIG. 4 and § 2.1), and a second optical signal of the emitted light that is reflected from the non-transmitting areas (incident light that is reflected by the mirror varies based on contact force; see Nogami FIG. 4 and § 2.1); and wherein the light source is interposed between the cover and the detector (FIGS 3 and 4 clearly illustrated the VCSEL disposed above the photodiode layer, i.e. interposed, see FIG. 3 reproduced below for ease of reference).
Kato and Nogami are both considered to be analogous to the claimed invention because they are in the same field of optical sensor with force sensing capabilities. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato to incorporate the teachings of Nogami to provide a detector configured to detect a first signal reflected from the object and a second signal reflected from a non-transmitting area and having a light source interposed between the cover and the detector. Doing so would aid in providing a monolithic design which reduces overall size (see Nogami § 2.2).

With regards to Claim 18, modified Kato teaches of further comprising supports configured to support the cover so that the non-transmitting areas have a cantilever shape and are deformed by the contact force of the object (side of dome 35 provide support to optical window 36; see Kato FIG. 3; furthermore, the optical window 36 may be an opening, i.e. devoid, or filled with a transparent material; since the top of the dome is supported only by the side wall and the optical window 36 is an opening, the outer circumference forms a cantilevered shape having the inner circumference  unsupported; see Kato ¶ [0033]).

With regards to Claim 19, modified Kato teaches of further comprising a base (substrate 11; see Kato FIG. 4A & ¶ [0028]) that is spaced apart from the cover (in Kato FIGS. 4A-4B & 5A-5B, the cantilevered portion of the dome 35 is clearly spaced apart from the substrate 11), wherein the detector is disposed on the base in an array (the plurality of detectors 32 as illustrated in Kato FIGS. 1, 4A-4B, and 5A-5B amount to an array disposed on substrate 11).  

With regards to Claim 20, it appears that modified Kato may be silent to further comprising a light concentrator configured to concentrate the first optical signal and the second optical signal toward the detector. However, Kato teaches of an optical system 25, such as a lens, to guide reflected light on to the photodetector 21 outside of the dome 35 (see Kato FIG. 10 & ¶ [0091]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kato to incorporate the teachings of Kato to provide a light concentrator configured to concentrate the first optical signal and the second optical signal toward the detector. Doing so would amount to combining prior art elements according to known methods to yield predictable results, i.e. so as to focus reflected light onto a photodetector (see Kato ¶ [0091]). 


Claims 9-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Nogami as applied to claims 7 and 13 above, respectively, and further in view of Park et al. (US PGPUB 20190076032; hereinafter "Park").

With regards to Claim 9, while modified Kato teaches of all of the limitation of intervening Claim 7 as discussed above, it appears that modified Kato may be silent to wherein the processor is further configured to obtain a contact pressure based on the obtained force, and estimate the bio-information, based on the obtained contact pressure and the detected first optical signal. However, Park teaches “the processor 1220 may measure bio-information based on the measured pulse wave signals and/or contact pressure signals,” (see Park ¶ [0124]).
Modified Kato and Park are both considered to be analogous to the claimed invention because they are in the same field of a sensor for measuring contact force and PPG (see Park ¶ [0087]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kato to incorporate the teachings of Park to provide a bio-information estimation based on an obtained contact pressure and a first optical signal. Doing so would aid in accounting for a user’s age, gender, and/or health state (see Park ¶ [0104]).

With regards to Claim 10, while modified Kato teaches of all of the limitation of intervening Claim 7 as discussed above, it appears that modified Kato may be silent to wherein the processor is further configured to guide a contact state of the object, based on the obtained force. However, Park teaches of a “[T]he pressure guide 1040 may provide contact pressure guide information for guiding pressure to be increased or decreased by a user for the pulse wave sensor 910 while pulse wave signals are measured” (see Park ¶ [0103]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kato to incorporate the teachings of Park to provide a bio-information estimation based on an obtained contact pressure and a first optical signal. Doing so would aid in accounting for a user’s age, gender, and/or health state (see Park ¶ [0104]).

With regards to Claim 15, while modified Kato teaches of all of the limitation of intervening Claim 13 as discussed above, it appears that modified Kato may be silent to wherein the estimating of the bio-information further comprises obtaining a contact pressure based on the obtained force, and estimating the bio- information, based on the obtained contact pressure and the detected first optical signal. However, Park teaches “the processor 1220 may measure bio-information based on the measured pulse wave signals and/or contact pressure signals,” (see Park ¶ [0124]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kato to incorporate the teachings of Park to provide a bio-information estimation based on an obtained contact pressure and a first optical signal. Doing so would aid in accounting for a user’s age, gender, and/or health state (see Park ¶ [0104]).

With regards to Claim 16. while modified Kato teaches of all of the limitation of intervening Claim 13 as discussed above, it appears that modified Kato may be silent to further comprising guiding a contact state of the object, based on the obtained force. However, Park teaches of a “[T]he pressure guide 1040 may provide contact pressure guide information for guiding pressure to be increased or decreased by a user for the pulse wave sensor 910 while pulse wave signals are measured” (see Park ¶ [0103]). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kato to incorporate the teachings of Park to provide a bio-information estimation based on an obtained contact pressure and a first optical signal. Doing so would aid in accounting for a user’s age, gender, and/or health state (see Park ¶ [0104]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dietzel et al. (US PGPUB 20100253650 ) - Optical sensor for measuring force distribution having a deformable opto-mechanical layer; and
Kim et al. (US PGPUB 20170007138) – PPG sensor with a strain gauge layer to measure contact force;
Schildknecht et al. (US PGPUB 20190339356) - teaches of a detector having a first and second sensor having various geometric arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHISH S JASANI/Examiner, Art Unit 3793   

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793